Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgement
The applicant’s most recent amendment, filed on 1/6/2021, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 3 and 5-7. The examiner acknowledges the approval of a terminal disclaimer for US Patent # 8952380 dated 1/06/2021.


Allowable Subject Matter

Claims 3 and 5-7 are allowed.

The following is an examiner’s statement of reasons for allowance:

Reasons for allowance of claim 3 was provided in the office action dated 12/16/2020.

Reasons for allowance of claims 5 and 6 was provided in the office action dated 12/30/2020.

Regarding Claim 7, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor all the claimed limitations, including wherein a concentration of carbon in the region having crystallinity is lower than or equal to 1.0 x 1020 atoms/cm3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
	
	
	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899